USCA11 Case: 21-10874      Date Filed: 11/30/2022   Page: 1 of 6




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10874
                   Non-Argument Calendar
                   ____________________

IVIN ROMON RICHARDSON,
                                              Plaintiff-Appellant,
versus
JENNIFER BECK,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
           D.C. Docket No. 3:18-cv-02004-LC-EMT
                   ____________________
USCA11 Case: 21-10874         Date Filed: 11/30/2022    Page: 2 of 6




2                      Opinion of the Court                 21-10874


Before WILSON, JILL PRYOR, and ANDERSON, Circuit Judges.
PER CURIAM:
       Ivin Richardson, a Florida prisoner proceeding pro se, ap-
peals the district court’s dismissal of his complaint against defend-
ant Jennifer Beck. After careful consideration, we vacate and re-
mand for additional proceedings.
                                  I.
        While Richardson was on probation in Florida, Beck served
as his probation officer. In 2016, Beck allegedly prepared an affida-
vit stating that Richardson had failed to follow another probation
officer’s instructions and thus violated a condition of his probation.
According to Richardson’s complaint, Beck’s affidavit was used to
secure a warrant for his arrest. Richardson was arrested pursuant
to the warrant; he alleged that he was later found not guilty of vio-
lating the terms of his probation. Richardson then sued Beck under
42 U.S.C. § 1983, bringing a malicious prosecution claim.
       Beck filed a motion to dismiss the complaint. Along with her
motion, she filed several exhibits related to Richardson’s arrest and
probation revocation proceedings. Because Beck was relying on ev-
identiary materials, the magistrate judge converted her motion to
dismiss to a motion for summary judgment and directed Richard-
son to file a response within 30 days.
      Beginning in April 2020, Richardson filed several motions to
extend the deadline for his response. He stated that he needed
USCA11 Case: 21-10874             Date Filed: 11/30/2022         Page: 3 of 6




21-10874                   Opinion of the Court                             3

additional time because of COVID-19 related shutdowns at the
prison law library. After extending the deadline several times, the
magistrate judge advised Richardson that it was granting a “final
extension of time.” Doc. 37 (emphasis in original).1
       Shortly after the magistrate judge gave this warning, Rich-
ardson was moved to a new prison. He filed another motion re-
questing an extension of time, explaining that he needed additional
time because of the transfer and because he had been unable to ac-
cess the law library at the new prison. The magistrate judge
granted the motion, finding that Richardson had demonstrated
“extraordinary circumstances beyond his control, including an un-
anticipated transfer to another facility.” Doc. 40.
       When Richardson then requested an additional extension of
time, Beck opposed the request and submitted evidence showing
that Richardson had access to law library materials at the new
prison. She noted that the court could “sanction [Richardson] for
his lack of candor” regarding his access to the prison’s law library.
Doc. 43 at 5.
       The magistrate judge entered a report and recommendation
that the court dismiss the case without prejudice for Richardson’s
“failure to comply with an order of the court and failure to prose-
cute.” Doc. 44 at 4. The magistrate judge found that Richardson
had failed to comply with the court order directing him to respond


1 “Doc.” numbers refer to the district court’s docket entries.
USCA11 Case: 21-10874         Date Filed: 11/30/2022     Page: 4 of 6




4                       Opinion of the Court                 21-10874

to Beck’s summary judgment motion and failed to prosecute the
case by not responding to the summary judgment motion. The
magistrate judge also agreed with Beck that Richardson had exhib-
ited a lack of candor regarding the statements he made about the
availability of the law library and legal materials at his new prison.
       Richardson objected to the recommendation. In February
2021, after considering the objection, the district court adopted the
magistrate judge’s recommendation and dismissed the case with-
out prejudice. This is Richardson’s appeal.
                                  II.
        Federal Rule of Civil Procedure 41(b) authorizes a district
court to dismiss an action for failure to “prosecute or to comply
with . . . a court order.” Fed. R. Civ. P. 41(b). We review a dismissal
under Rule 41(b) for abuse of discretion. See Gratton v. Great Am.
Commc’ns, 178 F.3d 1373, 1374 (11th Cir. 1999).
       The district court labeled its dismissal as being without prej-
udice. But when a complaint is dismissed and the statute of limita-
tions bars the plaintiff from refiling, we review a dismissal without
prejudice as though it were a dismissal with prejudice. See Mickles
v. Country Club, Inc., 887 F.3d 1270, 1280 (11th Cir. 2018) (explain-
ing that when a dismissal without prejudice “has the effect of pre-
cluding a plaintiff from refiling his claim due to the running of the
statute of limitations, the dismissal is tantamount to a dismissal
with prejudice” (internal quotation marks omitted)). Here, a four-
year statute of limitations applied to Richardson’s § 1983 claim. See
USCA11 Case: 21-10874         Date Filed: 11/30/2022    Page: 5 of 6




21-10874               Opinion of the Court                         5

Chappell v. Rich, 340 F.3d 1279, 1283 (11th Cir. 2003). When the
district court dismissed Richardson’s complaint in February 2021,
more than four years had passed since Beck prepared the arrest af-
fidavit with the false information and Richardson was arrested for
violating the terms of his probation. Because it appears that the
statute of limitations barred Richardson from refiling his malicious
prosecution claim against Beck, we must treat the district court’s
dismissal as a dismissal with prejudice.
        We have described a dismissal with prejudice under Rule
41(b) as a “sanction of last resort, applicable only in extreme cir-
cumstances.” Goforth v. Owens, 766 F.2d 1533, 1535 (11th Cir.
1985). Dismissal with prejudice is an appropriate sanction only
when (1) “there is a clear record of delay or willful contempt” and
(2) “a finding that lesser sanctions would not suffice.” Id. (internal
quotation marks omitted). We “occasionally have found implicit in
an order the conclusion that lesser sanctions would not suffice.”
Mingo v. Sugar Cane Growers Co-Op of Fla., 864 F.2d 101, 102
(11th Cir. 1989). But when there is no explicit finding and we are
unable to infer from the substance of the district court’s order that
it made an implicit finding that a lesser sanction would not suffice,
we must vacate and remand. See id. at 102–03.
       In this case, the district court made no explicit or implicit
finding that lesser sanctions would not suffice. Indeed, it appears
that the district court believed that the complaint was simply being
dismissed without prejudice. There is no indication in the district
court’s order (or the magistrate judge’s report and
USCA11 Case: 21-10874        Date Filed: 11/30/2022    Page: 6 of 6




6                      Opinion of the Court               21-10874

recommendation that the district court adopted) that the court rec-
ognized that due to the running of the statute of limitations the
dismissal was effectively with prejudice and that the court needed
to consider whether a lesser sanction would suffice. Given the ab-
sence of any explicit or implicit finding about whether lesser sanc-
tions would suffice, we must vacate and remand for further pro-
ceedings. See id.
      VACATED AND REMANDED.